            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 1 of 34


 1   Mark E. Merin (State Bar No. 043849)
     Paul H. Masuhara (State Bar No. 289805)
 2   LAW OFFICE OF MARK E. MERIN
     1010 F Street, Suite 300
 3   Sacramento, California 95814
     Telephone:     (916) 443-6911
 4
     Facsimile:     (916) 447-8336
 5   E-Mail:        mark@markmerin.com
                    paul@markmerin.com
 6
       Attorneys for Plaintiffs
 7     WILLIAM COBURN, KRISTINA MARIE
       MAYORGA, KHALIL FERGUSON,
 8     and ALEX LYONS

 9                                            UNITED STATES DISTRICT COURT
10                                          EASTERN DISTRICT OF CALIFORNIA
11                                                    SACRAMENTO DIVISION
12   WILLIAM COBURN, KRISTINA MARIE                                            Case No.
     MAYORGA, KHALIL FERGUSON, and
13   ALEX LYONS, on behalf of themselves and                                   CLASS ACTION COMPLAINT
     a class of similarly situated persons,                                    FOR VIOLATION OF CIVIL AND
14
                                                                               CONSTITUTIONAL RIGHTS
15                  Plaintiffs,
                                                                               DEMAND FOR JURY TRIAL
16   vs.

17   CITY OF SACRAMENTO, SACRAMENTO
     POLICE DEPARTMENT, COUNTY OF
18   SACRAMENTO, SACRAMENTO COUNTY
     SHERIFF’S DEPARTMENT, and DOE 1 to 400,
19
20                  Defendants.

21                                                           INTRODUCTION
22          This class action is brought by WILLIAM COBURN, KRISTINA MARIE MAYORGA, KHALIL
23   FERGUSON, and ALEX LYONS, on behalf of themselves and a class of similarly situated persons, for
24   damages, declaratory relief, and injunctive relief enjoining and declaring unconstitutional the
25   deprivations of the federal and state constitutional rights caused by the CITY OF SACRAMENTO and
26   SACRAMENTO POLICE DEPARTMENT, and their officials and personnel, who subjected the Plaintiff
27   class to unlawful and unconstitutional detentions, arrests, and uses of force while they engaged in the
28   lawful and peaceful exercise of their constitutionally protected rights.
                                                           1
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 2 of 34


 1                                                   JURISDICTION & VENUE
 2          1.      This Court has jurisdiction over the claims asserted herein pursuant to 28 U.S.C. § 1331

 3   (in that they arise under the United States Constitution), and 28 U.S.C. § 1343(a)(3) (in that the action is

 4   brought to address deprivations, under color of state authority, of rights, privileges, and immunities

 5   secured by the United States Constitution). This Court has supplemental jurisdiction of the state law

 6   claims pursuant to 28 U.S.C. § 1367.

 7          2.      Venue is proper in the United State District Court for the Eastern District of California

 8   pursuant to 28 U.S.C. § 1391(b) because Defendants are located in the Eastern District of California and

 9   because the acts and/or omissions described herein occurred in the Eastern District of California.
10          3.      Intradistrict venue is proper in the Sacramento Division of the Eastern District of
11   California pursuant to E.D. Cal. L.R. 120(d) because the claims asserted herein arise from acts and/or
12   omissions which occurred in the County of Sacramento, California.
13                                                             EXHAUSTION
14          4.      WILLIAM COBURN, on behalf of himself and a class of similarly situated persons, filed

15   class government claims with the CITY OF SACRAMENTO, COUNTY OF SACRAMENTO, and State

16   of California on March 15, 2019. Those class government claims were rejected by operation of law

17   pursuant to Cal. Gov. Code § 912.4(c).

18                                                                  PARTIES
19          5.      Plaintiff WILLIAM COBURN is a resident of the County of Sacramento, California.
20          6.      Plaintiff KRISTINA MARIE MAYORGA is a resident of the County of Sacramento,

21   California.
22          7.      Plaintiff KHALIL FERGUSON is a resident of the County of Sacramento, California.

23          8.      Plaintiff ALEX LYONS is a resident of the County of Sacramento, California.
24          9.      Defendant CITY OF SACRAMENTO is a “public entity” within the definition of Cal.

25   Gov. Code § 811.2.

26          10.     Defendant SACRAMENTO POLICE DEPARTMENT is a “public entity” within the

27   definition of Cal. Gov. Code § 811.2.

28          11.     Defendant COUNTY OF SACRAMENTO is a “public entity” within the definition of
                                               2
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 3 of 34


 1   Cal. Gov. Code § 811.2.

 2          12.     Defendant SACRAMENTO COUNTY SHERIFF’S OFFICE is a “public entity” within

 3   the definition of Cal. Gov. Code § 811.2.

 4          13.     Defendants DOE 1 to 400 are and/or were agents or employees of Defendants CITY OF

 5   SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, COUNTY OF SACRAMENTO,

 6   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and/or COUNTY OF SACRAMENTO,

 7   and/or the State of California or California Highway Patrol, and acted within the scope of that agency or

 8   employment and under color of state law. The true and correct names of Defendants DOE 1 to 400 are

 9   not now known to Plaintiff WILLIAM COBURN, who sues Defendants DOE 1 to 400 by their fictitious
10   names. Plaintiff WILLIAM COBURN will substitute the true and correct names of Defendants DOE 1 to
11   400 when ascertained.

12                                                  GENERAL ALLEGATIONS
13          14.     At all times relevant herein, all wrongful acts described were performed under color of

14   state law and/or in concert with or on behalf of those acting under the color of state law.

15          15.     On March 18, 2018, Stephon Clark, an unarmed and non-threating black man, was shot

16   seven times to death by officers (with 20 bullets fired), including three times in the back, while in his

17   grandmother’s backyard. See <https://www.nytimes.com/2018/06/07/us/police-shooting-stephon-

18   clark.html>.

19          16.     On March 2, 2019, Sacramento County District Attorney Anne Marie Schubert announced
20   that the Sacramento County District Attorney’s Office would not prosecute Terrence B. Mercadal and

21   Jared E. Robinet, the two Sacramento Police Department police officers responsible for shooting and
22   killing Stephon Clark. See <https://clark.sacda.org/>.

23          17.     The shooting and subsequent failure to prosecute ignited nationwide outcry and protest.
24          18.     On March 4, 2019, Defendants DOE 1 to 400, a large group of law enforcement officers

25   from various local law enforcement agencies, including Defendants CITY OF SACRAMENTO,

26   SACRAMENTO POLICE DEPARTMENT, COUNTY OF SACRAMENTO, SACRAMENTO

27   COUNTY SHERIFF’S DEPARTMENT, and/or COUNTY OF SACRAMENTO, and/or the State of

28   California and California Highway Patrol, arrested or ordered the arrest of approximately 84 persons
                                                         3
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 4 of 34


 1   (“Plaintiffs” herein) after demonstrators marched through East Sacramento.

 2          19.     The demonstration began around 6:30 p.m. at the Trader Joe’s grocery store located on

 3   Folsom Boulevard and wound through the affluent “Fab 40s” neighborhood of East Sacramento. As the

 4   demonstration returned to Folsom Boulevard, law officer members of Defendant entities, including Does

 5   1 – 350, pushed and guided the demonstration back toward Trader Joe’s then cut-off dispersal routes

 6   while corralling the demonstrators onto the 51st street overpass to State Highway 50.

 7          20.     Throughout the demonstration, participants were peaceably exercising their constitutional

 8   rights to speech, assembly, and petition.

 9          21.     Plaintiffs WILLIAM COBURN, KRISTINA MARIE MAYORGA, KHALIL
10   FERGUSON, and ALEX LYONS, including the class of demonstration participants (e.g., activists,
11   religious clergy members, and students) and non-participants (e.g., legal observers, bystanders,
12   journalists, and reporters) which they seek to represent, were loosely situated in and around the
13   demonstration at various times during the march.
14          22.     Sometime prior to 9:00 p.m., Defendants SACRAMENTO POLICE DEPARTMENT
15   requested “mutual aid” from Defendant SACRAMENTO COUNTY SHERIFF’S DEPARTMENT and
16   the California Highway Patrol concerning the demonstration.
17          23.     On information and belief, Defendants DOE 1 to 400, law enforcement officers from each
18   of the three law enforcement agencies, coordinated and worked together in anticipation of a mass arrest.
19          24.     At about 9:00 p.m., Defendants DOE 1 to 350, several of whom were armed in full riot-
20   gear, pushed and “kettled”1 Plaintiffs towards the 51st Street overpass of Highway 50.

21          25.     The 51st Street overpass was the only egress allowed by Defendants DOE 1 to 350 to
22   Plaintiffs, who were seeking to disperse.

23          26.     Defendants DOE 1 to 350 surrounded Plaintiffs and completely prevented them from
24
     1
25    “Kettling” or “corralling” is a law enforcement tactic sometimes used for controlling large crowds
     during protests. It involves the formation of large cordons of officers who then move to contain a crowd
26   within a limited area. Kettling includes leading protesters to structures, such as alley or bridges, where
     egress can be easily controlled and the crowd contained. Protesters are left only one choice of exit
27   controlled by the police, or are completely prevented from leaving, with the effect of denying the
     protesters access to food, water, and toilet facilities for a time period determined by law enforcement.
28
                                                                          4
                                         CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                    Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
             Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 5 of 34


 1   leaving or dispersing.

 2           27.       Defendants DOE 1 to 350 then arrested Plaintiffs on the false pretense that they were

 3   engaged in an “unlawful assembly” and had failed to disperse, despite the fact that Defendants DOE 1 to

 4   350 had actively prevented Plaintiffs from dispersing or leaving the area.

 5           28.       Defendants DOE 1 to 350 applied plastic zip-tie handcuffs to Plaintiffs’ arms, behind their

 6   backs, and forced them to sit on the street/sidewalk.

 7           29.       On information and belief, several of Plaintiffs suffered injuries from the modes and

 8   methods of physical restraint used by Defendants DOE 1 to 350, including but not limited to, pain and/or

 9   injury to wrists, arms, shoulders, and legs.
10           30.       On information and belief, several of Plaintiffs were denied access to restroom facilities
11   by Defendants DOE 1 to 350 for prolonged periods of time, even after numerous requests for such access
12   were made.
13           31.       About an hour after the mass arrests, one of the arrestees, Dale Kasler, a journalist for The
14   Sacramento Bee, was released, without further processing.

15           32.       Defendants DOE 1 to 350 loaded Plaintiffs in transport vehicles and transported them to

16   the California Exposition and State Fair on Exposition Boulevard.

17           33.       Defendants DOE 1 to 350 processed Plaintiffs and either cited and released or booked

18   them into jail.

19           34.       On information and belief, Defendant SACRAMENTO POLICE DEPARTMENT was
20   identified as the arresting agency for each of Plaintiffs on all paperwork associated with the arrests.

21           35.       The March 4, 2019, demonstration was the first to occur in a wealthier, predominantly-
22   white area of Sacramento. Unlike prior demonstrations involving the death of Stephon Clark occurring in

23   other locations within Sacramento, the March 4, 2019, demonstration was the first to involve a mass
24   arrest response by law enforcement.

25           36.       Following the mass arrests, and despite the disparity between the law enforcement

26   responses related to various recent demonstrations in Sacramento, Defendant SACRAMENTO POLICE

27   DEPARTMENT’s spokesperson, Sergeant Vance M. Chandler, reported to media outlets that the

28   response did not reflect any change in how Defendant SACRAMENTO POLICE DEPARTMENT
                                                       5
                                            CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                       Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 6 of 34


 1   handles public protests.

 2                                MUNICIPAL AND SUPERVISORY ALLEGATIONS
 3          37.       Defendants DOE 351 to 400 are/were policymaking officials and/or had been delegated

 4   policymaking authority for Defendants CITY OF SACRAMENTO and SACRAMENTO POLICE

 5   DEPARTMENT concerning the March 4, 2019, law enforcement response to the Stephon Clark

 6   demonstration.

 7          38.       Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, and

 8   DOE 351 to 400 are directly responsible for Plaintiffs injuries, as a result of policy or custom, the lack of

 9   proper training, and/or ratification of the occurrences described.
10          39.       Policy or Custom: On information and belief, Defendants CITY OF SACRAMENTO,
11   SACRAMENTO POLICE DEPARTMENT, and DOE 351 to 400 ordered, authorized, or expressly

12   adopted a policy or custom that permitted Defendants DOE 1 to 350 to detain/arrest Plaintiffs, in

13   violation of Plaintiffs’ constitutional rights. On information and belief, Defendants CITY OF

14   SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, and DOE 351 to 400’s were aware that

15   their policies and customs posed a substantial risk of serious harm to Plaintiffs, and the policies and

16   customs ultimately were the moving force behind Plaintiffs’ injuries. On information and belief,

17   Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, and DOE 351 to

18   400’s policies and customs included:

19          (a)       a policy or custom of detention/arrest, without probable cause;
20          (b)       a policy or custom of unreasonable search, without probable cause;

21          (c)       a policy or custom of unreasonable use of force;
22          (d)       a policy or custom of retaliatory detention/arrest;

23          (e)       a policy or custom of discriminatory detention/arrest, without a rational basis;
24          (f)       a policy or custom of “kettling” or “corralling,” as a crowd control tactic; and/or

25          (g)       a policy or custom of pretextual detention/arrest, based on “unlawful assembly.”

26          40.       Failure to Train: On information and belief, Defendants CITY OF SACRAMENTO,

27   SACRAMENTO POLICE DEPARTMENT, and DOE 351 to 400 failed to implement procedural

28   safeguards to prevent constitutional violations, including Plaintiffs’ detention/arrest, which amounted to
                                                           6
                                           CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                      Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 7 of 34


 1   deliberate indifference to Plaintiffs’ constitutional rights, which could have been prevented with an

 2   appropriate policy, and was a known or obvious consequence of their action or inaction. On information

 3   and belief, Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, and

 4   DOE 351 to 400’s failure to train included:

 5          (a)     deficiencies concerning detention/arrest for an “unlawful assembly,” where any

 6                  reasonable person would recognize the need because officers will often encounter

 7                  demonstrations involving large crowds; and/or

 8          (b)     deficiencies concerning appropriate crowd control tactics, where any reasonable person

 9                  would recognize the need because officers will often encounter demonstrations involving
10                  large crowds.
11          41.     Ratification: On information and belief, Defendants CITY OF SACRAMENTO,
12   SACRAMENTO POLICE DEPARTMENT, and DOE 351 to 400 consciously and affirmatively

13   endorsed or approved the unconstitutional conduct of Defendants DOE 1 to 350 after it was carried out,

14   including: (a) Defendants DOE 1 to 350’s detention/arrest of Plaintiffs, without probable cause; (b)

15   Defendants DOE 1 to 350’s unreasonable search of Plaintiffs, without probable cause; (c) Defendants

16   DOE 1 to 350’s unreasonable use of force against Plaintiffs, without a sufficient governmental interest;

17   (d) Defendants DOE 1 to 350’s retaliatory detention/arrest of Plaintiffs; (e) Defendants DOE 1 to 350’s

18   discriminatory detention/arrest of Plaintiffs, without a rational basis; (f) Defendants DOE 1 to 350’s

19   “kettling” or “corralling” of Plaintiffs; and/or (g) Defendants DOE 1 to 350’s pretextual detention/arrest
20   of Plaintiffs, based on “unlawful assembly.”

21          42.     On information and belief, additional evidence and information related to Defendants
22   CITY OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, and DOE 351 to 400’s policies

23   or customs will be sought and obtained during the course of this litigation. On information and belief,
24   although access to the existence or absence of internal policies, customs, or practices prior to discovery is

25   necessarily limited, Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT,

26   and DOE 351 to 400 have access to and/or knowledge of past and subsequent events and to statements of

27   internal policies or customs at issue and, in some respects, may be in sole possession of evidence and

28   facts needed to support or refute these claims.
                                                                           7
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
             Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 8 of 34


 1                                                      CLASS ALLEGATIONS
 2          43.     Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, and

 3   DOE 1 to 400 deprived Plaintiffs WILLIAM COBURN, KRISTINA MARIE MAYORGA, KHALIL

 4   FERGUSON, and ALEX LYONS, on behalf of themselves and a class of similarly situated persons, of

 5   their civil rights including, but is not limited to: (1) being subject to detention/arrest, without probable

 6   cause; (2) being subject to unreasonable search, without probable cause; (3) being subject to use of force,

 7   without a sufficient governmental interest; (4) being subject to retaliatory detention/arrest; and/or (5)

 8   being subject to discriminatory detention/arrest, without a rational basis. These injuries resulted from

 9   policy or custom, a lack of proper training, and/or were ratified by policymaking officials.
10          44.     Plaintiffs WILLIAM COBURN, KRISTINA MARIE MAYORGA, KHALIL
11   FERGUSON, and ALEX LYONS seek to represent the alleged class of approximately 84 persons who

12   were detained/arrested by Defendants DOE 1 to 350 on or about March 4, 2019.

13          45.     Pursuant to Fed. R. Civ. P. 23(a)(1), on information and belief, the members of the class

14   are so numerous that joinder of all members is impractical, as there are at least 84 class members.

15          46.     Pursuant to Fed. R. Civ. P. 23(a)(2), on information and belief, there are many facts

16   common to the class including, but not limited to, whether Defendants CITY OF SACRAMENTO,

17   SACRAMENTO POLICE DEPARTMENT, and DOE 1 to 400 deprived Plaintiffs of theirs rights and/or

18   had policies or customs permitting or deliberately indifferent to Plaintiffs’ rights, including:

19          (a)     Retaliation against demonstrators protesting lack of police accountability;
20          (b)     Declaring a peaceful demonstration an “unlawful assembly;”

21          (c)     “Kettling” or “corralling” demonstrators, without allowing egress;
22          (d)     Indiscriminately seizing and searching demonstrators “kettled,” without probable cause;

23          (e)     Indiscriminately seizing and searching demonstration non-participants, such as journalist,
24                  legal observers, and bystanders;

25          (f)     Application of zip-tie handcuffs on arrestees’ hands and arms more tightly than necessary;

26                  and/or

27          (g)     Denying demonstrators access to restroom facilities for an unreasonable amount of time.

28          47.     Pursuant to Fed. R. Civ. P. 23(a)(2), on information and belief, there are many questions
                                                           8
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 9 of 34


 1   of law common to the class including, but are not limited to, whether Defendants CITY OF

 2   SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, and DOE 1 to 400 deprived Plaintiffs of

 3   theirs rights and/or had policies or customs permitting or deliberately indifferent to Plaintiffs’ rights,

 4   including:

 5          (a)     Violations of the Fourth Amendment of the U.S. Constitution, which prohibits

 6                  detention/arrest, without probable cause;

 7          (b)     Violations of the Fourth Amendment of the U.S. Constitution, which prohibits

 8                  unreasonable searches, without probable cause;

 9          (h)     Violations of the Fourth Amendment of the U.S. Constitution, which prohibits
10                  unreasonable uses of force;
11          (i)     Violations of the First Amendment of the U.S. Constitution, which prohibits retaliatory
12                  detention/arrest;
13          (j)     Violations of the Fourteenth Amendment of the U.S. Constitution, which prohibits
14                  discriminatory detention/arrest, without a rational basis;
15          (k)     Violations of art. I, § 13 of the California Constitution, which prohibits detention/arrest,
16                  without probable cause;
17          (l)     Violations of art. I, § 13 of the California Constitution, which prohibits unreasonable
18                  searches, without probable cause;
19          (m)     Violations of art. I, § 13 of the California Constitution, which prohibits unreasonable uses
20                  of force;

21          (n)     Violations of art. I, §§ 2, 3 of the California Constitution, which prohibits retaliatory
22                  detention/arrest;

23          (o)     Violations of art. I, § 7(a) of the California Constitution, which prohibits discriminatory
24                  detention/arrest, without a rational basis;

25          (p)     Violations of the Bane Act, Cal. Civ. Code § 52.1(b), for each of the reasons described in

26                  subdivisions (a) through (r), above;

27          48.     Pursuant to Fed. R. Civ. 23(a)(3), on information and belief, representative Plaintiffs

28   WILLIAM COBURN, KRISTINA MARIE MAYORGA, KHALIL FERGUSON, and ALEX LYONS’
                                        9
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 10 of 34


 1   claims are typical of the class they seek to represent, and share the same interests and suffered the same

 2   types of injuries as the putative class members where the alleged claims are based upon the same legal

 3   theories.

 4           49.     Pursuant to Fed. R. Civ. P. 23(a)(4), representative Plaintiffs WILLIAM COBURN,

 5   KRISTINA MARIE MAYORGA, KHALIL FERGUSON, and ALEX LYONS are prepared fairly and

 6   adequately to protect the interests of the class, and their interests are consistent with and not antagonistic

 7   to the interests of the class.

 8           50.     On information and belief, identities of the members of the class may be ascertained from

 9   records maintained by Defendants CITY OF SACRAMENTO and SACRAMENTO POLICE
10   DEPARTMENT, as the detaining/arresting agency, where such records reflect the identity of each person
11   detained/arrested on March 4, 2019, including contact information and last-known addresses.
12           51.     Pursuant to Fed. R. Civ. P. 23(b)(1)(A), on information and belief, prosecutions of
13   separate actions by individual members of the class would create a risk that inconsistent or varying
14   adjudications with respect to individual members of the class would establish incompatible standards of
15   conduct for the parties opposing the class.
16           52.     Pursuant to Fed. R. Civ. P. 23(b)(1)(B), on information and belief, prosecutions of
17   separate actions by individual members of the class would create a risk of inconsistent adjudications with
18   respect to individual members of the putative class which would, as a practical matter, substantially
19   impair or impede the interests of the other members of the putative class to protect their interests.
20           53.     Pursuant to Fed. R. Civ. P. 23(b)(2), on information and belief, Defendants CITY OF

21   SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, and DOE 1 to 400 have acted on grounds
22   generally applicable to the class, thereby making appropriate the final injunctive or declaratory relief

23   with respect to the class as a whole.
24           54.     Pursuant to Fed. R. Civ. P. 23(b)(3), on information and belief, the questions of law and

25   fact, as alleged above, are common to class members and predominate over any questions affecting only

26   individual members.

27           55.     Pursuant to Fed. R. Civ. P. 23(b)(3), on information and belief, a class action is superior to

28   other available methods for the fair and equitable adjudication of the controversy between the parties.
                                                          10
                                           CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                      Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 11 of 34


 1          56.     Pursuant to Fed. R. Civ. P. 23(b)(3)(A), on information and belief, the interests of

 2   members of the class in individually controlling the prosecution of a separate action is low, where most

 3   class members would be unable individually to prosecute any action at all, for example, where the

 4   amounts at stake for members of the class may be so small that separate suits would be impracticable, or

 5   where most members of the class may not be able to find counsel to represent them.

 6          57.     Pursuant to Fed. R. Civ. P. 23(b)(3)(B), on information and belief, there exists no other

 7   litigation concerning the controversy that has already begun by or against class members.

 8          58.     Pursuant to Fed. R. Civ. P. 23(b)(3)(C), on information and belief, it is desirable to

 9   concentrate all litigation in one forum because it will promote judicial efficiency to resolve the common
10   questions of law and fact in one forum, rather than in multiple forums.
11          59.     Pursuant to Fed. R. Civ. P. 23(b)(3)(D), on information and belief, there are not likely to
12   be significant difficulties in managing a class action in this case.
13          60.     Pursuant to Fed. R. Civ. P. 23(c)(2), upon certification under Fed. R. Civ. P. 23(b)(3),
14   Plaintiffs contemplate that individual notice will be given to members of the class at their last-known
15   address by first-class U.S. mail, informing members of the class to the following: (1) the pendency of the
16   class action and the issues common to the class; (2) the nature of the action; (3) a class member’s right to
17   “opt-out” of the action within a given time, in which event the class member will not be bound by a
18   decision rendered in the class action; (4) a class member’s right, if the class member does not “opt-out,”
19   to be represented by the class member’s own counsel and to enter an appearance in the case, otherwise
20   the class member will be represented by representative Plaintiffs and their counsel; and (5) the class

21   member’s right, if the class member does not “opt-out,” to share in any recovery in favor of the class, and
22   conversely to be bound by any judgment on the common issues adverse to the class.

23                                                 EQUITABLE ALLEGATIONS
24          61.     There is an actual controversy between Plaintiffs and Defendants concerning the threat of

25   detention/arrest by the execution of Defendants’ policies or customs concerning mass arrests in

26   responsive to demonstrations. Plaintiffs seek a judicial determination of their rights and duties and a

27   declaration as to Defendants’ constitutional obligations.

28          62.     On information and belief, as a direct consequence of Defendants’ past conduct (e.g., the
                                                         11
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 12 of 34


 1   March 4, 2019, mass arrest event giving rise to this action) and implicitly threatened future conduct (e.g.,

 2   Defendant SACRAMENTO POLICE DEPARTMENT’s media announcement, through spokesperson,

 3   Sgt. Chandler, that the mass arrest did not reflect any change in how Defendant SACRAMENTO

 4   POLICE DEPARTMENT handles public demonstrations), Plaintiffs have suffered and will continue to

 5   suffer violations of their constitutional rights, resulting in irreparable harm.

 6           63.     On information and belief, Plaintiffs’ constitutional rights have been and will continue to

 7   be chilled by Defendants’ past conduct and implicitly threatened future conduct.

 8                                                             FIRST CLAIM
 9                                                        False Detention/Arrest
10              (Fourth and Fourteenth Amendment of the U.S. Constitution; 42 U.S.C. § 1983)
11           64.     This Claim is asserted by Plaintiffs WILLIAM COBURN, KRISTINA MARIE

12   MAYORGA, KHALIL FERGUSON, and ALEX LYONS, on behalf of themselves and a class of

13   similarly situated persons, against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE

14   DEPARTMENT, and DOE 1 to 400.

15           65.     Plaintiffs reallege and incorporate the allegations of the preceding paragraphs 1 to 63, to

16   the extent relevant, as if fully set forth in this Claim.

17           66.     Defendants DOE 1 to 350, acting or purporting to act under color of state law and in the

18   performance of their official duties as law enforcement officers, falsely detained/arrested Plaintiffs,

19   without a warrant and without probable cause, or failed to intercede and/or were integral participants to
20   the false detention/arrest of Plaintiffs, in violation of their rights protected by the Fourth Amendment (as

21   incorporated through the Fourteenth Amendment) of the U.S. Constitution.
22           67.     Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, and

23   DOE 351 to 400, acting or purporting to act under color of state law and as policymaking authorities,
24   maintained policies or customs of action and inaction resulting in the violation of Plaintiffs rights

25   protected by the Fourth Amendment (as incorporated through the Fourteenth Amendment) of the U.S.

26   Constitution.

27           68.     Defendants DOE 1 to 400’s actions and inactions were motivated by evil motive or intent,

28   involved reckless or callous indifference to Plaintiffs rights protected by the Fourth Amendment of the
                                                           12
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 13 of 34


 1   U.S. Constitution, or were wantonly or oppressively done.

 2           69.     As a direct and proximate result of Defendants CITY OF SACRAMENTO,

 3   SACRAMENTO POLICE DEPARTMENT, and DOE 1 to 400’s actions and inactions, Plaintiffs

 4   suffered injuries entitling them to receive compensatory damages and equitable (declaratory and

 5   injunctive) relief against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE

 6   DEPARTMENT, and DOE 1 to 400, and punitive damages against Defendants DOE 1 to 400.

 7           WHEREFORE, Plaintiffs pray for relief as hereunder appears.

 8                                                           SECOND CLAIM
 9                                                         Unreasonable Search
10              (Fourth and Fourteenth Amendment of the U.S. Constitution; 42 U.S.C. § 1983)
11           70.     This Claim is asserted by Plaintiffs WILLIAM COBURN, KRISTINA MARIE

12   MAYORGA, KHALIL FERGUSON, and ALEX LYONS, on behalf of themselves and a class of

13   similarly situated persons, against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE

14   DEPARTMENT, and DOE 1 to 400.

15           71.     Plaintiffs reallege and incorporate the allegations of the preceding paragraphs 1 to 63, to

16   the extent relevant, as if fully set forth in this Claim.

17           72.     Defendants DOE 1 to 350, acting or purporting to act under color of state law and in the

18   performance of their official duties as law enforcement officers, unreasonably searched Plaintiffs,

19   without a warrant and without probable cause, or failed to intercede and/or were integral participants to
20   the unreasonable searches of Plaintiffs, in violation of their rights protected by the Fourth Amendment

21   (as incorporated through the Fourteenth Amendment) of the U.S. Constitution.
22           73.     Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, and

23   DOE 351 to 400, acting or purporting to act under color of state law and as policymaking authorities,
24   maintained policies or customs of action and inaction resulting in the violation of Plaintiffs rights

25   protected by the Fourth Amendment (as incorporated through the Fourteenth Amendment) of the U.S.

26   Constitution.

27           74.     Defendants DOE 1 to 400’s actions and inactions were motivated by evil motive or intent,

28   involved reckless or callous indifference to Plaintiffs rights protected by the Fourth Amendment of the
                                                           13
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 14 of 34


 1   U.S. Constitution, or were wantonly or oppressively done.

 2           75.     As a direct and proximate result of Defendants CITY OF SACRAMENTO,

 3   SACRAMENTO POLICE DEPARTMENT, and DOE 1 to 400’s actions and inactions, Plaintiffs

 4   suffered injuries entitling them to receive compensatory damages and equitable (declaratory and

 5   injunctive) relief against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE

 6   DEPARTMENT, and DOE 1 to 400, and punitive damages against Defendants DOE 1 to 400.

 7           WHEREFORE, Plaintiffs pray for relief as hereunder appears.

 8                                                             THIRD CLAIM
 9                                                          Unreasonable Force
10              (Fourth and Fourteenth Amendment of the U.S. Constitution; 42 U.S.C. § 1983)
11           76.     This Claim is asserted by Plaintiffs WILLIAM COBURN, KRISTINA MARIE

12   MAYORGA, KHALIL FERGUSON, and ALEX LYONS, on behalf of themselves and a class of

13   similarly situated persons, against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE

14   DEPARTMENT, and DOE 1 to 400.

15           77.     Plaintiffs reallege and incorporate the allegations of the preceding paragraphs 1 to 63, to

16   the extent relevant, as if fully set forth in this Claim.

17           78.     Defendants DOE 1 to 350, acting or purporting to act under color of state law and in the

18   performance of their official duties as law enforcement officers, used unreasonable force against

19   Plaintiffs, or failed to intercede and/or were integral participants to the use of unreasonable force against
20   Plaintiffs, in violation of their rights protected by the Fourth Amendment (as incorporated through the

21   Fourteenth Amendment) of the U.S. Constitution.
22           79.     Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, and

23   DOE 351 to 400, acting or purporting to act under color of state law and as policymaking authorities,
24   maintained policies or customs of action and inaction resulting in the violation of Plaintiffs rights

25   protected by the Fourth Amendment (as incorporated through the Fourteenth Amendment) of the U.S.

26   Constitution.

27           80.     Defendants DOE 1 to 400’s actions and inactions were motivated by evil motive or intent,

28   involved reckless or callous indifference to Plaintiffs rights protected by the Fourth Amendment of the
                                                           14
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 15 of 34


 1   U.S. Constitution, or were wantonly or oppressively done.

 2           81.      As a direct and proximate result of Defendants CITY OF SACRAMENTO,

 3   SACRAMENTO POLICE DEPARTMENT, and DOE 1 to 400’s actions and inactions, Plaintiffs

 4   suffered injuries entitling them to receive compensatory damages and equitable (declaratory and

 5   injunctive) relief against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE

 6   DEPARTMENT, and DOE 1 to 400, and punitive damages against Defendants DOE 1 to 400.

 7           WHEREFORE, Plaintiffs pray for relief as hereunder appears.

 8                                                            FOURTH CLAIM
 9                                                                  Retaliation
10                 (First and Fourteenth Amendment of the U.S. Constitution; 42 U.S.C. § 1983)
11           82.      This Claim is asserted by Plaintiffs WILLIAM COBURN, KRISTINA MARIE

12   MAYORGA, KHALIL FERGUSON, and ALEX LYONS, on behalf of themselves and a class of

13   similarly situated persons, against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE

14   DEPARTMENT, and DOE 1 to 400.

15           83.      Plaintiffs reallege and incorporate the allegations of the preceding paragraphs 1 to 63, to

16   the extent relevant, as if fully set forth in this Claim.

17           84.      Defendants DOE 1 to 350, acting or purporting to act under color of state law and in the

18   performance of their official duties as law enforcement officers, retaliated against Plaintiffs for engaging

19   in constitutionally protected activity with intent to inhibit Plaintiffs protected activity, or failed to
20   intercede and/or were integral participants to the retaliation, in violation of their rights protected by the

21   First Amendment (as incorporated through the Fourteenth Amendment) of the U.S. Constitution.
22           85.      Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, and

23   DOE 351 to 400, acting or purporting to act under color of state law and as policymaking authorities,
24   maintained policies or customs of action and inaction resulting in the violation of Plaintiffs rights

25   protected by the First Amendment (as incorporated through the Fourteenth Amendment) of the U.S.

26   Constitution.

27           86.      Defendants DOE 1 to 400’s actions and inactions were motivated by evil motive or intent,

28   involved reckless or callous indifference to Plaintiffs rights protected by the First Amendment of the U.S.
                                                           15
                                           CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                      Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 16 of 34


 1   Constitution, or were wantonly or oppressively done.

 2           87.     As a direct and proximate result of Defendants CITY OF SACRAMENTO,

 3   SACRAMENTO POLICE DEPARTMENT, and DOE 1 to 400’s actions and inactions, Plaintiffs

 4   suffered injuries entitling them to receive compensatory damages and equitable (declaratory and

 5   injunctive) relief against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE

 6   DEPARTMENT, and DOE 1 to 400, and punitive damages against Defendants DOE 1 to 400.

 7           WHEREFORE, Plaintiffs pray for relief as hereunder appears.

 8                                                             FIFTH CLAIM
 9                                                            Equal Protection
10                     (Fourteenth Amendment of the U.S. Constitution; 42 U.S.C. § 1983)
11           88.     This Claim is asserted by Plaintiffs WILLIAM COBURN, KRISTINA MARIE

12   MAYORGA, KHALIL FERGUSON, and ALEX LYONS, on behalf of themselves and a class of

13   similarly situated persons, against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE

14   DEPARTMENT, and DOE 1 to 400.

15           89.     Plaintiffs reallege and incorporate the allegations of the preceding paragraphs 1 to 63, to

16   the extent relevant, as if fully set forth in this Claim.

17           90.     Defendants DOE 1 to 350, acting or purporting to act under color of state law and in the

18   performance of their official duties as law enforcement officers, discriminated against Plaintiffs in

19   detaining/arresting them based on an animus towards demonstrators, without a rational relationship to
20   any legitimate state interest, or failed to intercede and/or were integral participants to the discriminatory

21   arrests/detentions, in violation of their rights protected by the Fourteenth Amendment of the U.S.
22   Constitution.

23           91.     Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, and
24   DOE 351 to 400, acting or purporting to act under color of state law and as policymaking authorities,

25   maintained policies or customs of action and inaction resulting in the violation of Plaintiffs rights

26   protected by the Fourteenth Amendment of the U.S. Constitution.

27           92.     Defendants DOE 1 to 400’s actions and inactions were motivated by evil motive or intent,

28   involved reckless or callous indifference to Plaintiffs rights protected by the Fourteenth Amendment of
                                                           16
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 17 of 34


 1   the U.S. Constitution, or were wantonly or oppressively done.

 2           93.     As a direct and proximate result of Defendants CITY OF SACRAMENTO,

 3   SACRAMENTO POLICE DEPARTMENT, and DOE 1 to 400’s actions and inactions, Plaintiffs

 4   suffered injuries entitling them to receive compensatory damages and equitable (declaratory and

 5   injunctive) relief against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE

 6   DEPARTMENT, and DOE 1 to 400, and punitive damages against Defendants DOE 1 to 400.

 7           WHEREFORE, Plaintiffs pray for relief as hereunder appears.

 8                                                             SIXTH CLAIM
 9                                                        False Detention/Arrest
10                                      (Article I, § 13 of the California Constitution)
11           94.     This Claim is asserted by Plaintiffs WILLIAM COBURN, KRISTINA MARIE

12   MAYORGA, KHALIL FERGUSON, and ALEX LYONS, on behalf of themselves and a class of

13   similarly situated persons, against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE

14   DEPARTMENT, COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S

15   DEPARTMENT, and DOE 1 to 400.

16           95.     Plaintiffs reallege and incorporate the allegations of the preceding paragraphs 1 to 63, to

17   the extent relevant, as if fully set forth in this Claim.

18           96.     Defendants DOE 1 to 350, acting or purporting to act in the scope of their employment as

19   law enforcement officers, falsely detained/arrested Plaintiffs, without a warrant and without probable
20   cause, or aided and abetted the false detention/arrest of Plaintiffs, in violation of their rights protected by

21   art. I, § 13 of the California Constitution.
22           97.     Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, and

23   DOE 351 to 400, acting or purporting to act under color of state law and as policymaking authorities,
24   maintained policies or customs of action and inaction resulting in the violation of Plaintiffs rights

25   protected by art. I, § 13 of the California Constitution.

26           98.     Pursuant to Cal. Gov. Code §§ 815.2(a), 820(a), Defendants CITY OF SACRAMENTO,

27   SACRAMENTO POLICE DEPARTMENT, COUNTY OF SACRAMENTO, and SACRAMENTO

28   COUNTY SHERIFF’S DEPARTMENT are indirectly/vicariously liable for injuries proximately caused
                                            17
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 18 of 34


 1   by acts or omissions of their employees acting within the scope of their employment, including

 2   Defendants DOE 1 to 400.

 3           99.     Defendants DOE 1 to 400’s actions and inactions constituted oppression, fraud, and/or

 4   malice resulting in great harm to Plaintiffs.

 5           100.    As a direct and proximate result of Defendants CITY OF SACRAMENTO,

 6   SACRAMENTO POLICE DEPARTMENT, and DOE 1 to 400’s actions and inactions, Plaintiffs

 7   suffered injuries entitling them to receive compensatory damages against Defendants CITY OF

 8   SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, COUNTY OF SACRAMENTO,

 9   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and DOE 1 to 400; equitable (declaratory and
10   injunctive) relief against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE
11   DEPARTMENT, and DOE 1 to 400; and punitive damages against Defendants DOE 1 to 400.
12           WHEREFORE, Plaintiffs pray for relief as hereunder appears.
13                                                          SEVENTH CLAIM
14                                                         Unreasonable Search
15                                      (Article I, § 13 of the California Constitution)
16           101.    This Claim is asserted by Plaintiffs WILLIAM COBURN, KRISTINA MARIE

17   MAYORGA, KHALIL FERGUSON, and ALEX LYONS, on behalf of themselves and a class of

18   similarly situated persons, against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE

19   DEPARTMENT, COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S
20   DEPARTMENT, and DOE 1 to 400.

21           102.    Plaintiffs reallege and incorporate the allegations of the preceding paragraphs 1 to 63, to
22   the extent relevant, as if fully set forth in this Claim.

23           103.    Defendants DOE 1 to 350, acting or purporting to act in the scope of their employment as
24   law enforcement officers, unreasonably searched Plaintiffs, without a warrant and without probable

25   cause, aided and abetted the unreasonable searches of Plaintiffs, in violation of their rights protected by

26   art. I, § 13 of the California Constitution.

27           104.    Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, and

28   DOE 351 to 400, acting or purporting to act under color of state law and as policymaking authorities,
                                                        18
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 19 of 34


 1   maintained policies or customs of action and inaction resulting in the violation of Plaintiffs rights

 2   protected by art. I, § 13 of the California Constitution.

 3           105.    Pursuant to Cal. Gov. Code §§ 815.2(a), 820(a), Defendants CITY OF SACRAMENTO,

 4   SACRAMENTO POLICE DEPARTMENT, COUNTY OF SACRAMENTO, and SACRAMENTO

 5   COUNTY SHERIFF’S DEPARTMENT are indirectly/vicariously liable for injuries proximately caused

 6   by acts or omissions of their employees acting within the scope of their employment, including

 7   Defendants DOE 1 to 400.

 8           106.    Defendants DOE 1 to 400’s actions and inactions constituted oppression, fraud, and/or

 9   malice resulting in great harm to Plaintiffs.
10           107.    As a direct and proximate result of Defendants CITY OF SACRAMENTO,
11   SACRAMENTO POLICE DEPARTMENT, and DOE 1 to 400’s actions and inactions, Plaintiffs
12   suffered injuries entitling them to receive compensatory damages against Defendants CITY OF
13   SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, COUNTY OF SACRAMENTO,
14   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and DOE 1 to 400; equitable (declaratory and
15   injunctive) relief against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE
16   DEPARTMENT, and DOE 1 to 400; and punitive damages against Defendants DOE 1 to 400.
17           WHEREFORE, Plaintiffs pray for relief as hereunder appears.
18                                                           EIGHTH CLAIM
19                                                          Unreasonable Force
20                                      (Article I, § 13 of the California Constitution)
21           108.    This Claim is asserted by Plaintiffs WILLIAM COBURN, KRISTINA MARIE
22   MAYORGA, KHALIL FERGUSON, and ALEX LYONS, on behalf of themselves and a class of

23   similarly situated persons, against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE
24   DEPARTMENT, COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S

25   DEPARTMENT, and DOE 1 to 400.

26           109.    Plaintiffs reallege and incorporate the allegations of the preceding paragraphs 1 to 63, to

27   the extent relevant, as if fully set forth in this Claim.

28           110.    Defendants DOE 1 to 350, acting or purporting to act in the scope of their employment as
                                                        19
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 20 of 34


 1   law enforcement officers, used unreasonable force against Plaintiffs, or aided and abetted the use of

 2   unreasonable force against Plaintiffs, in violation of their rights protected by art. I, § 13 of the California

 3   Constitution.

 4          111.     Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, and

 5   DOE 351 to 400, acting or purporting to act under color of state law and as policymaking authorities,

 6   maintained policies or customs of action and inaction resulting in the violation of Plaintiffs rights

 7   protected by art. I, § 13 of the California Constitution.

 8          112.     Pursuant to Cal. Gov. Code §§ 815.2(a), 820(a), Defendants CITY OF SACRAMENTO,

 9   SACRAMENTO POLICE DEPARTMENT, COUNTY OF SACRAMENTO, and SACRAMENTO
10   COUNTY SHERIFF’S DEPARTMENT are indirectly/vicariously liable for injuries proximately caused
11   by acts or omissions of their employees acting within the scope of their employment, including
12   Defendants DOE 1 to 400.
13          113.     Defendants DOE 1 to 400’s actions and inactions constituted oppression, fraud, and/or
14   malice resulting in great harm to Plaintiffs.
15          114.     As a direct and proximate result of Defendants CITY OF SACRAMENTO,
16   SACRAMENTO POLICE DEPARTMENT, and DOE 1 to 400’s actions and inactions, Plaintiffs
17   suffered injuries entitling them to receive compensatory damages against Defendants CITY OF
18   SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, COUNTY OF SACRAMENTO,
19   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and DOE 1 to 400; equitable (declaratory and
20   injunctive) relief against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE

21   DEPARTMENT, and DOE 1 to 400; and punitive damages against Defendants DOE 1 to 400.
22          WHEREFORE, Plaintiffs pray for relief as hereunder appears.

23                                                             NINTH CLAIM
24                                                                 Retaliation
25                                    (Article I, §§ 2, 3 of the California Constitution)
26          115.     This Claim is asserted by Plaintiffs WILLIAM COBURN, KRISTINA MARIE

27   MAYORGA, KHALIL FERGUSON, and ALEX LYONS, on behalf of themselves and a class of

28   similarly situated persons, against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE
                                                        20
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 21 of 34


 1   DEPARTMENT, and DOE 1 to 400.

 2           116.    Plaintiffs reallege and incorporate the allegations of the preceding paragraphs 1 to 63, to

 3   the extent relevant, as if fully set forth in this Claim.

 4           117.    Defendants DOE 1 to 350, acting or purporting to act in the scope of their employment as

 5   law enforcement officers, retaliated against Plaintiffs for engaging in constitutionally protected activity

 6   with intent to inhibit Plaintiffs protected activity, or aided and abetted the retaliation, in violation of their

 7   rights protected by art. I, §§ 2, 3 of the California Constitution.

 8           118.    Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, and

 9   DOE 351 to 400, acting or purporting to act under color of state law and as policymaking authorities,
10   maintained policies or customs of action and inaction resulting in the violation of Plaintiffs rights
11   protected by art. I, §§ 2, 3 of the California Constitution.
12           119.    Pursuant to Cal. Gov. Code §§ 815.2(a), 820(a), Defendants CITY OF SACRAMENTO
13   and SACRAMENTO POLICE DEPARTMENT are indirectly/vicariously liable for injuries proximately
14   caused by acts or omissions of their employees acting within the scope of their employment, including
15   Defendants DOE 1 to 400.
16           120.    As a direct and proximate result of Defendants CITY OF SACRAMENTO,
17   SACRAMENTO POLICE DEPARTMENT, and DOE 1 to 400’s actions and inactions, Plaintiffs
18   suffered injuries entitling them to equitable (declaratory and injunctive) relief against Defendants CITY
19   OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, and DOE 1 to 400.
20           WHEREFORE, Plaintiffs pray for relief as hereunder appears.

21                                                            TENTH CLAIM
22                                                            Equal Protection
23                                     (Article I, § 7(a) of the California Constitution)
24           121.    This Claim is asserted by Plaintiffs WILLIAM COBURN, KRISTINA MARIE

25   MAYORGA, KHALIL FERGUSON, and ALEX LYONS, on behalf of themselves and a class of

26   similarly situated persons, against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE

27   DEPARTMENT, and DOE 1 to 400.

28           122.    Plaintiffs reallege and incorporate the allegations of the preceding paragraphs 1 to 63, to
                                                           21
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 22 of 34


 1   the extent relevant, as if fully set forth in this Claim.

 2           123.    Defendants DOE 1 to 350, acting or purporting to act in the scope of their employment as

 3   law enforcement officers, discriminated against Plaintiffs in detaining/arresting them based on an animus

 4   towards demonstrators, without a rational relationship to any legitimate state interest, or aided and

 5   abetted the discriminatory arrests/detentions, in violation of their rights protected by art. I, § 7(a) of the

 6   California Constitution.

 7           124.    Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, and

 8   DOE 351 to 400, acting or purporting to act under color of state law and as policymaking authorities,

 9   maintained policies or customs of action and inaction resulting in the violation of Plaintiffs rights
10   protected by art. I, § 7(a) of the California Constitution.
11           125.    Pursuant to Cal. Gov. Code §§ 815.2(a), 820(a), Defendants CITY OF SACRAMENTO
12   and SACRAMENTO POLICE DEPARTMENT are indirectly/vicariously liable for injuries proximately
13   caused by acts or omissions of their employees acting within the scope of their employment, including
14   Defendants DOE 1 to 400.
15           126.    As a direct and proximate result of Defendants CITY OF SACRAMENTO,
16   SACRAMENTO POLICE DEPARTMENT, and DOE 1 to 400’s actions and inactions, Plaintiffs
17   suffered injuries entitling them to equitable (declaratory and injunctive) relief against Defendants CITY
18   OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, and DOE 1 to 400.
19           WHEREFORE, Plaintiffs pray for relief as hereunder appears.
20                                                         ELEVENTH CLAIM
21                                                                  Bane Act
22                                                      (Cal. Civ. Code § 52.1(b))
23                                                         False Detention/Arrest
24           127.    This Claim (for “False Detention/Arrest”) is asserted by Plaintiffs WILLIAM COBURN,

25   KRISTINA MARIE MAYORGA, KHALIL FERGUSON, and ALEX LYONS, on behalf of themselves

26   and a class of similarly situated persons, against Defendants CITY OF SACRAMENTO,

27   SACRAMENTO POLICE DEPARTMENT, COUNTY OF SACRAMENTO, SACRAMENTO

28   COUNTY SHERIFF’S DEPARTMENT, and DOE 1 to 400.
                                          22
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 23 of 34


 1           128.    Plaintiffs reallege and incorporate the allegations of the preceding paragraphs 1 to 63, to

 2   the extent relevant, as if fully set forth in this Claim.

 3           129.    Defendants DOE 1 to 350, acting or purporting to act in the scope of their employment as

 4   law enforcement officers, falsely detained/arrested Plaintiffs, without a warrant and without probable

 5   cause, or aided and abetted the false detention/arrest of Plaintiffs, with specific intent to deprive them of

 6   their rights protected by the Fourth Amendment (as incorporated through the Fourteenth Amendment) of

 7   the U.S. Constitution and art. I, § 13 of the California Constitution.

 8           130.    Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, and

 9   DOE 351 to 400, acting or purporting to act under color of state law and as policymaking authorities,
10   maintained policies or customs of action and inaction, with specific intent to deprive Plaintiffs’ rights
11   protected by the Fourth Amendment (as incorporated through the Fourteenth Amendment) of the U.S.
12   Constitution and art. I, § 13 of the California Constitution.
13           131.    Pursuant to Cal. Gov. Code §§ 815.2(a), 820(a), Defendants CITY OF SACRAMENTO,
14   SACRAMENTO POLICE DEPARTMENT, COUNTY OF SACRAMENTO, and SACRAMENTO
15   COUNTY SHERIFF’S DEPARTMENT are indirectly/vicariously liable for injuries proximately caused
16   by acts or omissions of their employees acting within the scope of their employment, including
17   Defendants DOE 1 to 400.
18           132.    Defendants DOE 1 to 400’s actions and inactions constituted oppression, fraud, and/or
19   malice resulting in great harm to Plaintiffs.
20           133.    As a direct and proximate result of Defendants CITY OF SACRAMENTO,

21   SACRAMENTO POLICE DEPARTMENT, and DOE 1 to 400’s actions and inactions, Plaintiffs
22   suffered injuries entitling them to receive compensatory damages and statutory penalties against

23   Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, COUNTY OF
24   SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and DOE 1 to 400;

25   equitable (declaratory and injunctive) relief against Defendants CITY OF SACRAMENTO,

26   SACRAMENTO POLICE DEPARTMENT, and DOE 1 to 400; and punitive damages against

27   Defendants DOE 1 to 400.

28   \\\
                                                                          23
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 24 of 34


 1                                                          Unreasonable Search

 2           134.    This Claim (for “Unreasonable Search”) is asserted by Plaintiffs WILLIAM COBURN,

 3   KRISTINA MARIE MAYORGA, KHALIL FERGUSON, and ALEX LYONS, on behalf of themselves

 4   and a class of similarly situated persons, against Defendants CITY OF SACRAMENTO,

 5   SACRAMENTO POLICE DEPARTMENT, COUNTY OF SACRAMENTO, SACRAMENTO

 6   COUNTY SHERIFF’S DEPARTMENT, and DOE 1 to 400.

 7           135.    Plaintiffs reallege and incorporate the allegations of the preceding paragraphs 1 to 63, to

 8   the extent relevant, as if fully set forth in this Claim.

 9           136.    Defendants DOE 1 to 350, acting or purporting to act in the scope of their employment as
10   law enforcement officers, unreasonably searched Plaintiffs, without a warrant and without probable
11   cause, aided and abetted the unreasonable searches of Plaintiffs, with specific intent to deprive them of
12   their rights protected by the Fourth Amendment (as incorporated through the Fourteenth Amendment) of
13   the U.S. Constitution and art. I, § 13 of the California Constitution.
14           137.    Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, and
15   DOE 351 to 400, acting or purporting to act under color of state law and as policymaking authorities,
16   maintained policies or customs of action and inaction, with specific intent to deprive Plaintiffs’ rights
17   protected by the Fourth Amendment (as incorporated through the Fourteenth Amendment) of the U.S.
18   Constitution and art. I, § 13 of the California Constitution.
19           138.    Pursuant to Cal. Gov. Code §§ 815.2(a), 820(a), Defendants CITY OF SACRAMENTO,
20   SACRAMENTO POLICE DEPARTMENT, COUNTY OF SACRAMENTO, and SACRAMENTO

21   COUNTY SHERIFF’S DEPARTMENT are indirectly/vicariously liable for injuries proximately caused
22   by acts or omissions of their employees acting within the scope of their employment, including

23   Defendants DOE 1 to 400.
24           139.    Defendants DOE 1 to 400’s actions and inactions constituted oppression, fraud, and/or

25   malice resulting in great harm to Plaintiffs.

26           140.    As a direct and proximate result of Defendants CITY OF SACRAMENTO,

27   SACRAMENTO POLICE DEPARTMENT, and DOE 1 to 400’s actions and inactions, Plaintiffs

28   suffered injuries entitling them to receive compensatory damages and statutory penalties against
                                                         24
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 25 of 34


 1   Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, COUNTY OF

 2   SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and DOE 1 to 400;

 3   equitable (declaratory and injunctive) relief against Defendants CITY OF SACRAMENTO,

 4   SACRAMENTO POLICE DEPARTMENT, and DOE 1 to 400; and punitive damages against

 5   Defendants DOE 1 to 400.

 6                                                           Unreasonable Force

 7           141.    This Claim (for “Unreasonable Force”) is asserted by Plaintiffs WILLIAM COBURN,

 8   KRISTINA MARIE MAYORGA, KHALIL FERGUSON, and ALEX LYONS, on behalf of themselves

 9   and a class of similarly situated persons, against Defendants CITY OF SACRAMENTO,
10   SACRAMENTO POLICE DEPARTMENT, COUNTY OF SACRAMENTO, SACRAMENTO
11   COUNTY SHERIFF’S DEPARTMENT, and DOE 1 to 400.
12           142.    Plaintiffs reallege and incorporate the allegations of the preceding paragraphs 1 to 63, to
13   the extent relevant, as if fully set forth in this Claim.
14           143.    Defendants DOE 1 to 350, acting or purporting to act in the scope of their employment as
15   law enforcement officers, used unreasonable force against Plaintiffs, or aided and abetted the use of
16   unreasonable force against Plaintiffs, with specific intent to deprive them of their rights protected by the
17   Fourth Amendment (as incorporated through the Fourteenth Amendment) of the U.S. Constitution and
18   art. I, § 13 of the California Constitution.
19           144.    Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, and
20   DOE 351 to 400, acting or purporting to act under color of state law and as policymaking authorities,

21   maintained policies or customs of action and inaction, with specific intent to deprive Plaintiffs’ rights
22   protected by the Fourth Amendment (as incorporated through the Fourteenth Amendment) of the U.S.

23   Constitution and art. I, § 13 of the California Constitution.
24           145.    Pursuant to Cal. Gov. Code §§ 815.2(a), 820(a), Defendants CITY OF SACRAMENTO,

25   SACRAMENTO POLICE DEPARTMENT, COUNTY OF SACRAMENTO, and SACRAMENTO

26   COUNTY SHERIFF’S DEPARTMENT are indirectly/vicariously liable for injuries proximately caused

27   by acts or omissions of their employees acting within the scope of their employment, including

28   Defendants DOE 1 to 400.
                                                                          25
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 26 of 34


 1           146.    Defendants DOE 1 to 400’s actions and inactions constituted oppression, fraud, and/or

 2   malice resulting in great harm to Plaintiffs.

 3           As a direct and proximate result of Defendants CITY OF SACRAMENTO, SACRAMENTO

 4   POLICE DEPARTMENT, and DOE 1 to 400’s actions and inactions, Plaintiffs suffered injuries entitling

 5   them to receive compensatory damages and statutory penalties against Defendants CITY OF

 6   SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, COUNTY OF SACRAMENTO,

 7   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and DOE 1 to 400; equitable (declaratory and

 8   injunctive) relief against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE

 9   DEPARTMENT, and DOE 1 to 400; and punitive damages against Defendants DOE 1 to 400.
10                                                                 Retaliation
11           147.    This Claim (for “Retaliation”) is asserted by Plaintiffs WILLIAM COBURN, KRISTINA

12   MARIE MAYORGA, KHALIL FERGUSON, and ALEX LYONS, on behalf of themselves and a class

13   of similarly situated persons, against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE

14   DEPARTMENT, COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S

15   DEPARTMENT, and DOE 1 to 400.

16           148.    Plaintiffs reallege and incorporate the allegations of the preceding paragraphs 1 to 63, to

17   the extent relevant, as if fully set forth in this Claim.

18           149.    Defendants DOE 1 to 350, acting or purporting to act in the scope of their employment as

19   law enforcement officers, retaliated against Plaintiffs for engaging in constitutionally protected activity
20   with intent to inhibit Plaintiffs protected activity, or aided and abetted the retaliation, with specific intent

21   to deprive them of their rights protected by the First Amendment (as incorporated through the Fourteenth
22   Amendment) of the U.S. Constitution and art. I, §§ 2, 3 of the California Constitution.

23           150.    Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, and
24   DOE 351 to 400, acting or purporting to act under color of state law and as policymaking authorities,

25   maintained policies or customs of action and inaction, with specific intent to deprive Plaintiffs’ rights

26   protected by the First Amendment (as incorporated through the Fourteenth Amendment) of the U.S.

27   Constitution and art. I, §§ 2, 3 of the California Constitution.

28           151.    Pursuant to Cal. Gov. Code §§ 815.2(a), 820(a), Defendants CITY OF SACRAMENTO,
                                                        26
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 27 of 34


 1   SACRAMENTO POLICE DEPARTMENT, COUNTY OF SACRAMENTO, and SACRAMENTO

 2   COUNTY SHERIFF’S DEPARTMENT are indirectly/vicariously liable for injuries proximately caused

 3   by acts or omissions of their employees acting within the scope of their employment, including

 4   Defendants DOE 1 to 400.

 5           152.    Defendants DOE 1 to 400’s actions and inactions constituted oppression, fraud, and/or

 6   malice resulting in great harm to Plaintiffs.

 7           153.    As a direct and proximate result of Defendants CITY OF SACRAMENTO,

 8   SACRAMENTO POLICE DEPARTMENT, and DOE 1 to 400’s actions and inactions, Plaintiffs

 9   suffered injuries entitling them to receive compensatory damages and statutory penalties against
10   Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, COUNTY OF
11   SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and DOE 1 to 400;
12   equitable (declaratory and injunctive) relief against Defendants CITY OF SACRAMENTO,
13   SACRAMENTO POLICE DEPARTMENT, and DOE 1 to 400; and punitive damages against
14   Defendants DOE 1 to 400.
15                                                             Equal Protection
16           154.    This Claim (for “Equal Protection”) is asserted by Plaintiffs WILLIAM COBURN,

17   KRISTINA MARIE MAYORGA, KHALIL FERGUSON, and ALEX LYONS, on behalf of themselves

18   and a class of similarly situated persons, against Defendants CITY OF SACRAMENTO,

19   SACRAMENTO POLICE DEPARTMENT, COUNTY OF SACRAMENTO, SACRAMENTO
20   COUNTY SHERIFF’S DEPARTMENT, and DOE 1 to 400.

21           155.    Plaintiffs reallege and incorporate the allegations of the preceding paragraphs 1 to 63, to
22   the extent relevant, as if fully set forth in this Claim.

23           156.    Defendants DOE 1 to 350, acting or purporting to act in the scope of their employment as
24   law enforcement officers, discriminated against Plaintiffs in detaining/arresting them based on an animus

25   towards demonstrators, without a rational relationship to any legitimate state interest, or aided and

26   abetted the discriminatory arrests/detentions, with specific intent to deprive them of their rights protected

27   by the Fourteenth Amendment of the U.S. Constitution and art. I, § 7(a) of the California Constitution.

28           157.    Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, and
                                                27
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 28 of 34


 1   DOE 351 to 400, acting or purporting to act under color of state law and as policymaking authorities,

 2   maintained policies or customs of action and inaction, with specific intent to deprive Plaintiffs’ rights

 3   protected by the Fourteenth Amendment of the U.S. Constitution and art. I, § 7(a) of the California

 4   Constitution.

 5          158.     Pursuant to Cal. Gov. Code §§ 815.2(a), 820(a), Defendants CITY OF SACRAMENTO,

 6   SACRAMENTO POLICE DEPARTMENT, COUNTY OF SACRAMENTO, and SACRAMENTO

 7   COUNTY SHERIFF’S DEPARTMENT are indirectly/vicariously liable for injuries proximately caused

 8   by acts or omissions of their employees acting within the scope of their employment, including

 9   Defendants DOE 1 to 400.
10          159.     Defendants DOE 1 to 400’s actions and inactions constituted oppression, fraud, and/or
11   malice resulting in great harm to Plaintiffs.
12          160.     As a direct and proximate result of Defendants CITY OF SACRAMENTO,
13   SACRAMENTO POLICE DEPARTMENT, and DOE 1 to 400’s actions and inactions, Plaintiffs
14   suffered injuries entitling them to receive compensatory damages and statutory penalties against
15   Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, COUNTY OF
16   SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and DOE 1 to 400;
17   equitable (declaratory and injunctive) relief against Defendants CITY OF SACRAMENTO,
18   SACRAMENTO POLICE DEPARTMENT, and DOE 1 to 400; and punitive damages against
19   Defendants DOE 1 to 400.
20          WHEREFORE, Plaintiffs pray for relief as hereunder appears.

21                                                         TWELFTH CLAIM
22                                                          False Imprisonment
23          161.     This Claim is asserted by Plaintiffs WILLIAM COBURN, KRISTINA MARIE
24   MAYORGA, KHALIL FERGUSON, and ALEX LYONS, on behalf of themselves and a class of

25   similarly situated persons, against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE

26   DEPARTMENT, COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S

27   DEPARTMENT, and DOE 1 to 400.

28          162.     Plaintiffs reallege and incorporate the allegations of the preceding paragraphs 1 to 63, to
                                                           28
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 29 of 34


 1   the extent relevant, as if fully set forth in this Claim.

 2           163.    Defendants DOE 1 to 350, acting or purporting to act in the scope of their employment as

 3   law enforcement officers, falsely detained/arrested Plaintiffs, without a warrant and without probable

 4   cause, or aided and abetted the false detention/arrest of Plaintiffs.

 5           164.    Pursuant to Cal. Gov. Code §§ 815.2(a), 820(a), Defendants CITY OF SACRAMENTO,

 6   SACRAMENTO POLICE DEPARTMENT, COUNTY OF SACRAMENTO, and SACRAMENTO

 7   COUNTY SHERIFF’S DEPARTMENT are indirectly/vicariously liable for injuries proximately caused

 8   by acts or omissions of their employees acting within the scope of their employment, including

 9   Defendants DOE 1 to 400.
10           165.    Defendants DOE 1 to 400’s actions and inactions constituted oppression, fraud, and/or
11   malice resulting in great harm to Plaintiffs.
12           166.    As a direct and proximate result of Defendants DOE 1 to 400’s actions and inactions,
13   Plaintiffs suffered injuries entitling them to receive compensatory damages against Defendants CITY OF
14   SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, COUNTY OF SACRAMENTO,
15   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and DOE 1 to 400; equitable (declaratory and
16   injunctive) relief against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE
17   DEPARTMENT, and DOE 1 to 400; and punitive damages against Defendants DOE 1 to 400.
18           WHEREFORE, Plaintiffs pray for relief as hereunder appears.
19                                                      THIRTEENTH CLAIM
20                                                             Assault/Battery
21           167.    This Claim is asserted by Plaintiffs WILLIAM COBURN, KRISTINA MARIE
22   MAYORGA, KHALIL FERGUSON, and ALEX LYONS, on behalf of themselves and a class of

23   similarly situated persons, against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE
24   DEPARTMENT, COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S

25   DEPARTMENT, and DOE 1 to 400.

26           168.    Plaintiffs reallege and incorporate the allegations of the preceding paragraphs 1 to 63, to

27   the extent relevant, as if fully set forth in this Claim.

28           169.    Defendants DOE 1 to 350, acting or purporting to act in the scope of their employment as
                                                        29
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 30 of 34


 1   law enforcement officers, used unreasonable force against Plaintiffs, or aided and abetted the use of

 2   unreasonable force against Plaintiffs.

 3           170.    Pursuant to Cal. Gov. Code §§ 815.2(a), 820(a), Defendants CITY OF SACRAMENTO,

 4   SACRAMENTO POLICE DEPARTMENT, COUNTY OF SACRAMENTO, and SACRAMENTO

 5   COUNTY SHERIFF’S DEPARTMENT are indirectly/vicariously liable for injuries proximately caused

 6   by acts or omissions of their employees acting within the scope of their employment, including

 7   Defendants DOE 1 to 400.

 8           171.    Defendants DOE 1 to 400’s actions and inactions constituted oppression, fraud, and/or

 9   malice resulting in great harm to Plaintiffs.
10           172.    As a direct and proximate result of Defendants DOE 1 to 400’s actions and inactions,
11   Plaintiffs suffered injuries entitling them to receive compensatory damages against Defendants CITY OF
12   SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, COUNTY OF SACRAMENTO,
13   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and DOE 1 to 400; equitable (declaratory and
14   injunctive) relief against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE
15   DEPARTMENT, and DOE 1 to 400; and punitive damages against Defendants DOE 1 to 400.
16           WHEREFORE, Plaintiffs pray for relief as hereunder appears.
17                                                      FOURTEENTH CLAIM
18                                        Intentional Infliction of Emotional Distress
19           173.    This Claim is asserted by Plaintiffs WILLIAM COBURN, KRISTINA MARIE
20   MAYORGA, KHALIL FERGUSON, and ALEX LYONS, on behalf of themselves and a class of

21   similarly situated persons, against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE
22   DEPARTMENT, COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S

23   DEPARTMENT, and DOE 1 to 400.
24           174.    Plaintiffs reallege and incorporate the allegations of the preceding paragraphs 1 to 63, to

25   the extent relevant, as if fully set forth in this Claim.

26           175.    Defendants DOE 1 to 400, acting or purporting to act in the scope of their employment as

27   law enforcement officers, engaged in outrageous conduct which caused Plaintiffs to suffer severe

28   emotional distress by subjecting Plaintiffs to various unlawful actions including, but not limited to: (a)
                                                          30
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 31 of 34


 1   detention/arrest, without probable cause; (b) unreasonable search, without probable cause; (c)

 2   unreasonable use of force; (d) retaliatory detention/arrest; (e) discriminatory detention/arrest, without a

 3   rational basis; and/or (f) policies or customs causing or authorizing subdivisions (a) through (f).

 4           176.    Pursuant to Cal. Gov. Code §§ 815.2(a), 820(a), Defendants CITY OF SACRAMENTO,

 5   SACRAMENTO POLICE DEPARTMENT, COUNTY OF SACRAMENTO, and SACRAMENTO

 6   COUNTY SHERIFF’S DEPARTMENT are indirectly/vicariously liable for injuries proximately caused

 7   by acts or omissions of their employees acting within the scope of their employment, including

 8   Defendants DOE 1 to 400.

 9           177.    Defendants DOE 1 to 400’s actions and inactions constituted oppression, fraud, and/or
10   malice resulting in great harm to Plaintiffs.
11           178.    As a direct and proximate result of Defendants DOE 1 to 400’s actions and inactions,
12   Plaintiffs suffered injuries entitling them to receive compensatory damages against Defendants CITY OF
13   SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, COUNTY OF SACRAMENTO,
14   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and DOE 1 to 400; equitable (declaratory and
15   injunctive) relief against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE
16   DEPARTMENT, and DOE 1 to 400; and punitive damages against Defendants DOE 1 to 400.
17           WHEREFORE, Plaintiffs pray for relief as hereunder appears.
18                                                        FIFTEENTH CLAIM
19                                                                 Negligence
20           179.    This Claim is asserted by Plaintiffs WILLIAM COBURN, KRISTINA MARIE

21   MAYORGA, KHALIL FERGUSON, and ALEX LYONS, on behalf of themselves and a class of
22   similarly situated persons, against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE

23   DEPARTMENT, COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S
24   DEPARTMENT, and DOE 1 to 400.

25           180.    Plaintiffs reallege and incorporate the allegations of the preceding paragraphs 1 to 63, to

26   the extent relevant, as if fully set forth in this Claim.

27           181.    Defendants DOE 1 to 400, acting or purporting to act in the scope of their employment as

28   law enforcement officers, owed Plaintiffs a duty of care and breaching that duty by subjecting Plaintiffs
                                                         31
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 32 of 34


 1   to various unlawful actions including, but not limited to: (a) detention/arrest, without probable cause; (b)

 2   unreasonable search, without probable cause; (c) unreasonable use of force; (d) retaliatory

 3   detention/arrest; (e) discriminatory detention/arrest, without a rational basis; and/or (f) policies or

 4   customs causing or authorizing subdivisions (a) through (f).

 5          182.    Pursuant to Cal. Gov. Code §§ 815.2(a), 820(a), Defendants CITY OF SACRAMENTO,

 6   SACRAMENTO POLICE DEPARTMENT, COUNTY OF SACRAMENTO, and SACRAMENTO

 7   COUNTY SHERIFF’S DEPARTMENT are indirectly/vicariously liable for injuries proximately caused

 8   by acts or omissions of their employees acting within the scope of their employment, including

 9   Defendants DOE 1 to 400.
10          183.    Defendants DOE 1 to 400’s actions and inactions constituted oppression, fraud, and/or
11   malice resulting in great harm to Plaintiffs.
12          184.    As a direct and proximate result of Defendants DOE 1 to 400’s actions and inactions,
13   Plaintiffs suffered injuries entitling them to receive compensatory damages against Defendants CITY OF
14   SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, COUNTY OF SACRAMENTO,
15   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and DOE 1 to 400; equitable (declaratory and
16   injunctive) relief against Defendants CITY OF SACRAMENTO, SACRAMENTO POLICE
17   DEPARTMENT, and DOE 1 to 400; and punitive damages against Defendants DOE 1 to 400.
18          WHEREFORE, Plaintiffs pray for relief as hereunder appears.
19                                                      PRAYER FOR RELIEF
20          WHEREFORE, Plaintiffs WILLIAM COBURN, KRISTINA MARIE MAYORGA, KHALIL

21   FERGUSON, and ALEX LYONS, on behalf of themselves and a class of similarly situated persons, seek
22   Judgment as follows:

23          1.      For issuance of a judgment declaring that Defendants CITY OF SACRAMENTO,
24   SACRAMENTO POLICE DEPARTMENT, and DOE 100 to 400’s actions, inactions, and/or policies or

25   customs complained of herein violate the First, Fourth, and Fourteenth Amendments of the U.S.

26   Constitution and article I, §§ 2, 3, 7(a), and 13 of the California Constitution;

27          2.      For entry of a preliminary and permanent injunction enjoining Defendants CITY OF

28   SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, and DOE 100 to 400’s prospective
                                       32
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 33 of 34


 1   actions, inactions, and/or policies or customs complained of herein in violation of the First, Fourth, and

 2   Fourteenth Amendments of the U.S. Constitution and article I, §§ 2, 3, 7(a), and 13 of the California

 3   Constitution;

 4          3.       For an award of compensatory, general, and special damages against Defendants CITY

 5   OF SACRAMENTO, SACRAMENTO POLICE DEPARTMENT, COUNTY OF SACRAMENTO,

 6   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, and DOE 1 to 400, according to proof at trial;

 7          4.       For an award of exemplary or punitive damages against Defendants DOE 1 to 400, in an

 8   amount sufficient to deter and to make an example of them, because their actions and/or inactions, as

 9   alleged, were motivated by evil motive or intent, involved reckless or callous indifference to federally
10   protected rights, or were wantonly or oppressively done, or constituted oppression, fraud, or malice
11   resulting in great harm;
12          5.       For an award of statutory penalties, pursuant to Cal. Civ. Code § 52.1 and any other
13   statute as may be applicable;
14          6.       For an award of reasonable attorneys’ fees and costs, pursuant to 42 U.S.C. § 1988, Cal.
15   Civ. Code § 52.1, Cal. Code Civ. Proc. § 1021.5, and any other statute as may be applicable; and
16          7.       For an award of any other further relief, as the Court deems fair, just, and equitable.
17   Dated: May 16, 2019                                                     Respectfully Submitted,

18

19
                                                                             By: __________________________________
20                                                                               Mark E. Merin
                                                                                 Paul H. Masuhara
21
                                                                                   LAW OFFICE OF MARK E. MERIN
22                                                                                 1010 F Street, Suite 300
                                                                                   Sacramento, California 95814
23                                                                                 Telephone:        (916) 443-6911
                                                                                   Facsimile:        (916) 447-8336
24                                                                                   Attorneys for Plaintiffs
                                                                                    WILLIAM COBURN, KRISTINA MARIE
25
                                                                                    MAYORGA, KHALIL FERGUSON,
26                                                                                  and ALEX LYONS

27

28
                                                                          33
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
            Case 2:19-cv-00888-JAM-AC Document 1 Filed 05/16/19 Page 34 of 34


 1                                                      JURY TRIAL DEMAND
 2          A JURY TRIAL IS DEMANDED by Plaintiffs WILLIAM COBURN, KRISTINA MARIE

 3   MAYORGA, KHALIL FERGUSON, and ALEX LYONS, on behalf of themselves and a class of

 4   similarly situated persons.

 5   Dated: May 16, 2019                                                     Respectfully Submitted,

 6

 7
                                                                             By: __________________________________
 8                                                                               Mark E. Merin
                                                                                 Paul H. Masuhara
 9
                                                                                   LAW OFFICE OF MARK E. MERIN
10                                                                                 1010 F Street, Suite 300
                                                                                   Sacramento, California 95814
11                                                                                 Telephone:        (916) 443-6911
                                                                                   Facsimile:        (916) 447-8336
12                                                                                    Attorneys for Plaintiffs
                                                                                      WILLIAM COBURN, KRISTINA MARIE
13
                                                                                      MAYORGA, KHALIL FERGUSON,
14                                                                                    and ALEX LYONS

15

16

17

18

19
20

21
22

23
24

25

26

27

28
                                                                          34
                                          CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
                     Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. __________
